This appeal is from a final decree enjoining the construction and operation of an animal reduction plant on lots 15, 16, 17, 18, 19, and 20, Block R, Para Villa Heights Addition, Dade County, Florida, on the ground that the operation of such a plant would constitute both a public and a private nuisance. *Page 2 
It was shown that the operation of the plant on the lands proposed was denied by the Dade County Zoning Board but that the decision of the latter was overruled by the adjustment board provided under Chapter 17833, Acts of 1937, and a permit for the construction of appropriate buildings was granted. Appellant relies on his permit from the zoning board to construct his plant and contends that he should not now be restrained from its completion and operation after having spent large sums looking to that end.
It is shown that he had expended about $1800 for the lands and in the construction of the plant but the chancellor found that the permit was improperly issued in that the business of appellant does not fall within the classifications allowed by the zoning regulations. The evidence shows that the area around the plant is occupied by a number of small homes and that there are two large dairies and a tourist court in which there are hundreds of thousands of dollars invested. It is shown that the odors emanating from the plant will materially affect these properties, that such odors carry for great distances and that they often affect the health of those nearby besides causing nausea and discomfort. Other reasons not necessary to recite are urged as grounds to sustain the Chancellor.
In view of this showing, we must decline to hold him in error for granting the injunction. In this holding, we have not overlooked National Container Corporation v. Stockton, et al.,138 Fla. 32, 189 So. 4, and other cases relied on by Appellant.
Affirmed.
BROWN, C. J., BUFORD, WHITFIELD and CHAPMAN, J. J., concur.
  THOMAS and ADAMS, J. J., not participating. *Page 3